     Case 2:19-cv-03863-PA-SK Document 61 Filed 06/29/20 Page 1 of 3 Page ID #:1489



 1 Robert S. Freund (SBN 287566)
   ROBERT FREUND LAW
 2 10866 Wilshire Boulevard, Suite 400
 3 Los Angeles, CA 90024
   Telephone: (323) 553-3407
 4 Email: robert@robertfreundlaw.com
 5
   Kevin J. Cole (SBN 321555)
 6 KJC LAW GROUP, A.P.C.
   6700 Fallbrook Avenue, Suite 207
 7
   West Hills, CA 91307
 8 Telephone: (818) 392-8995
   Email: kevin@kjclawgroup.com
 9
10 Attorneys for Defendant
   TSC Acquisition Corporation
11
12
                               UNITED STATES DISTRICT COURT
13
             CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
14
       TRAVELERS PROPERTY                   CASE NO. 2:19-cv-03863 PA-SK
15
       CASUALTY COMPANY OF
16     AMERICA,                             DECLARATION OF KEVIN J. COLE
                                            REGARDING DEFENDANT TSC
17                Plaintiff,                ACQUISITION CORP.’S ATTEMPT TO
18                                          UPLOAD TWO EXHIBITS IN
       v.                                   SUPPORT OF ITS OFFER OF PROOF
19
       TSC ACQUISITION CORP.,               Judge:     Hon. Percy Anderson
20
                                            Courtroom: 9A
21                Defendant.

22                                          Action Filed:     May 3, 2019
                                            Pretrial Conf.:   June 19, 2020 &
23                                                            July 10, 2020 (continued)
24                                          Trial Date:       July 21, 2020

25
26
27
28

                               DECLARATION OF KEVIN J. COLE
     Case 2:19-cv-03863-PA-SK Document 61 Filed 06/29/20 Page 2 of 3 Page ID #:1490



 1                           DECLARATION OF KEVIN J. COLE
 2         I, Kevin J. Cole, declare as follows:
 3         1.    I am licensed to practice before this Court. I am counsel of record for
 4 Defendant TSC Acquisition Corp. (“TSC”), and I submit this Declaration in support of my
 5 client’s Offer of Proof In Support of Its Affirmative Defenses, pursuant to the Court’s June
 6 18, 2020 Order (Dkt. No. 56). If called as a witness, I could and would testify competently
 7 to the facts stated herein.
 8         2.    On June 29, 2020, beginning at approximately 11:00 a.m., I attempted to
 9 upload the following two documents as exhibits to TSC’s Offer of Proof:
10               Documents In Support of TSC’s Affirmative Defenses
11    Document Title       Author(s)               Date       Trial Exhibit       Cole Decl.
12                                                              Number             Exhibit
      Travelers Policy   Travelers       (no January 5, 2015 1                A
13    No.       HJUB-    identifiable,
14    4F12803-3-14,      individual
      effective          person)
15    December 31,
16    2014          to
      December 31,
17    2015 (the “2014
18    Policy”)
      (TRA0001       -
19    TRA0205)
20    Travelers Policy   Travelers (no January 5, 2016 11                     B
      No.       HJUB-    identifiable,
21    7114P39-6-15,      individual
22    effective          person)
      December 31,
23    2015          to
24    December 31,
      2016 (the “2015
25    Policy”)
26    (TRA0245       -
      TRA0390)
27
28

                                             1
                                 DECLARATION OF KEVIN J. COLE
     Case 2:19-cv-03863-PA-SK Document 61 Filed 06/29/20 Page 3 of 3 Page ID #:1491



 1         3.    Unfortunately, because of the file size of each exhibit, and despite numerous
 2 attempts, the CM/ECF system would not upload Exhibits A and B. Therefore, I will e-
 3 mail the Court’s Clerk and request permission to either (i) e-mail the missing exhibits to
 4 the Court Clerk, or (ii) arrange for hand delivery to the Court’s Chambers.
 5         I declare under penalty of perjury under the laws of the United States that the
 6 foregoing is true and correct.
 7
     DATED: June 29, 2020                        By:   /s/ Kevin J. Cole
 8                                                     Kevin J. Cole, Esq.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
                             DECLARATION OF KEVIN J. COLE
